Gantt, P. J.
This is an appeal by the State from a judgment of the circuit court of Greene county quashing an indictment on the motion of the defendant.
No bill of exceptions was táken by the prosecuting attorney or signed by the judge and the said motion has not therefore been made a part of the record. The copying of the motion to quash in his transcript to this court by the clerk did not make it a part of the record. State v. Fraker, 137 Mo. 258.
It follows the judgment must be and is affirmed.
Sherwood and Burgess, JJ,, concur.